Citation Nr: 0800979	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-39 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
October 1945.

The instant appeal arose from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which denied a claim for an increased 
rating for PTSD.  Thereafter, an increased rating, to 30 
percent, was granted in a March 2004 rating decision of the 
Newark, New Jersey VARO.  Since this claim has not been 
withdrawn, an increased rating above 30 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing (a hearing 
before a Veterans Law Judge sitting at the RO) in his April 
2004 substantive appeal.  The record reflects that the RO 
sent the veteran two letters notifying him of the time and 
place of the hearing in November 2007.  Both letters were 
sent to a "Boad" street in New Jersey.  In addition, an 
August 2007 supplemental statement of the case (SSOC) was 
sent to a "Bood" street.

Based upon a review of the record, it appears that the 
aforementioned correspondence was sent to the wrong address.  
In fact, the second November 2007 letter was returned by the 
postal service in December 2007 because there was "no such 
street".  In several written statements filed December 2004 
and January 2005, the veteran listed his street as "Boom".  

Therefore, it appears that the veteran did not receive notice 
of his scheduled Travel Board hearing or a copy of the August 
2007 SSOC.  A remand is required to correct this matter.



Accordingly, the case is REMANDED for the following action:

1.  Re-mail the August 2007 SSOC to the 
veteran using the address provided in the 
veteran's December 2004 and January 2005 
written statements.

2.  Reschedule the veteran for a Travel 
Board hearing at the earliest opportunity.  
Notification of the hearing date and time 
should be sent to the address provided in 
the veteran's December 2004 and January 
2005 written statements.

Thereafter, whether the requested hearing is held or, 
alternatively, the veteran withdraws his hearing request, the 
case should be returned to the Board of Veterans' Appeals 
(Board) for further appellate consideration in accordance 
with the usual procedures.  By this action, the Board 
intimates no opinion as to the ultimate outcome in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



